UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 1, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173372-07 CPI INTERNATIONAL HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 90-0649687 (I.R.S. Employer Identification No.) 811 Hansen Way, Palo Alto, California 94303 (Address of Principal Executive Offices and Zip Code) (650) 846-2900 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ¨  No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  ¨  Accelerated filer ¨  Non-accelerated filer  x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨  No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding for each of the registrant’s classes of Common Stock, as of the latest practicable date:As of August 19, 2011, 1,000 shares of Common Stock, $0.01 par value, all of which are owned by CPI International Holding LLC, the registrant’s parent holding company, and are not publicly traded. Explanatory Note The purpose of the Form 10-Q/A toCPI International HoldingCorp’s quarterly report of Form 10-Q for the quarter ended July 1, 2011, filed with the Securities and Exchange Commission on August 19, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment speaks as of the original filing date of the form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. - 2 - Item 6.Exhibits The following is a complete list of exhibits filed as part of this Form 10-Q/A. No. Description Certification of Chief Executive Officer pursuant to Rule 13a-15(e) and Rule 15d-15(e), promulgated under the Securities Exchange Act of 1934, as amended. Previously filed Certification of Chief Financial Officer pursuant to Rule 13a-15(e) and Rule 15d-15(e), promulgated under the Securities Exchange Act of 1934, as amended. Previously filed Certifications of Chief Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Previously filed Certifications of Chief Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Previously filed The following financial statements from the CPI International Holding Corp. Report on Form 10-Q for the quarter ended July 1, 2011, filed with the Securities and Exchange Commission on August 19, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i) Condensed Consolidated Balance Sheets as of July 1, 2011 and October 1, 2010, (ii) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended July 1, 2011 and July 2, 2010, (iii) Condensed Consolidated Statements of Operations and Comprehensive Income for the Periods February 11, 2011 to July 1, 2011, October 2, 2010 to February 10, 2011 and Nine Months Ended July 2, 2010, (iv) Condensed Consolidated Statements of Cash Flows for the Periods February 11, 2011 to July 1, 2011, October 2, 2010 to February 10, 2011 and Nine Months Ended July 2, 2010, and (v) Notes to Unaudited Condensed Consolidated Financial Statements, tagged as blocks of text. - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CPI INTERNATIONAL HOLDING CORP. Dated: August 19, 2011 /s/ JOEL A. LITTMAN Joel A. Littman Chief Financial Officer, Treasurer and Secretary (Duly Authorized Officer and Chief Financial Officer) - 4 -
